 Case 2:20-cr-00579-SVW Document 690 Filed 07/13/21 Page 1 of 9 Page ID #:11187



1    Ashwin J. Ram (SBN 227513)               John L. Littrell (SBN 221601)
2    aram@steptoe.com                         jlittrell@bklwlaw.com
     Michael A. Keough (SBN 327037)           Ryan V. Fraser (SBN 272196)
3    mkeough@steptoe.com                      rfraser@bklwlaw.com
4    Meghan L. Newcomer (pro hac vice)        BIENERT KATZMAN LITTRELL
     mnewcomer@steptoe.com                    WILLIAMS, LLP
5    Nicholas P. Silverman (pro hac vice)     601 W. 5th Street, Suite 720
6    nsilverman@steptoe.com                   Los Angeles, CA 90071
     STEPTOE & JOHNSON LLP                    Telephone: (213) 528-3400
7    633 West Fifth Street, Suite 1900        Facsimile: (949) 369-3701
8    Los Angeles, CA 90071
     Telephone: (213) 439-9400                Counsel for Defendant Marietta Terabelian
9    Facsimile: (213) 439-9599
10
     Counsel for Defendant Richard Ayvazyan
11
12                           UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
                                                Case No. 20-cr-579 (SVW)
15   UNITED STATES OF AMERICA,
16                                              JOINT OPPOSITION TO
                       Plaintiff,
17                                              GOVERNMENT’S EX PARTE
                        v.                      MOTION FOR ORDER TO FILE
18                                              SPECIFIED EXHIBITS
19   RICHARD AYVAZYAN,                          ATTACHED TO THE
     MARIETTA TERABELIAN,                       GOVERNMENT’S POST-TRIAL
20   et al.,                                    KASTIGAR BRIEFING IN CAMERA
21
                       Defendants.              Hon. Stephen V. Wilson
22
23
24
25
26
27
28

       JOINT OPP. TO GOVERNMENT MOTION FOR ORDER TO FILE IN CAMERA
 Case 2:20-cr-00579-SVW Document 690 Filed 07/13/21 Page 2 of 9 Page ID #:11188



1    I.     INTRODUCTION
2           The government’s application for an order designating documents for in camera
3    review should be denied. Buried in a footnote to its application to file other materials
4    under seal (which the defendants do not oppose), the government asks to file ten
5    exhibits1 in camera without offering any justification. The government’s efforts to
6    cloak material evidence in secrecy and force individuals to litigate without access or
7    notice is more reminiscent of the Star Chamber than modern criminal justice.
8           The Court has previously held that the defendants’ statements to law enforcement
9    at the Miami Airport on October 19–20, 2020 were compelled in violation of the Fifth
10   Amendment and that all direct or indirect use of those statements or information
11   derived therefrom violated the Fifth Amendment. As a result, the Court set a post-trial
12   hearing for the government to carry its burden to prove that (a) it made no evidentiary
13   use of that information in obtaining the indictment, the superseding indictment, or the
14   trial conviction, and (b) it made no non-evidentiary use of that information in
15   investigating the case, deciding to prosecute, deciding whether to plea bargain,
16   questioning witnesses, interpreting evidence, and forming pre-trial and trial strategy.
17   Kastigar is a “heavy burden,” as the government must prove that the tainted
18   information was effectively “obliterated from the prosecutor’s mind,” and barring such
19   proof, the prosecutor’s actions are tainted. United States v. McDaniel, 482 F.2d 305,
20   312 (8th Cir. 1973). The documents withheld are necessary to evaluate the extent of
21   that taint. Filing those documents in camera denies the defendants the opportunity to
22   respond to the government’s arguments and hold the government to its burden. That is
23   the opposite of due process. The government’s application to file documents in camera
24   should accordingly be denied.
25
26
27
     1
      Exhibits 1, 1.a, 2, 15, 16.a-16.b, 32, 33.a-33.b, and 34 attached to the Declaration of Christopher
28   Fenton filed with the government’s post-trial Kastigar submission.
                                       1
          JOINT OPP. TO GOVERNMENT MOTION FOR ORDER TO FILE IN CAMERA
 Case 2:20-cr-00579-SVW Document 690 Filed 07/13/21 Page 3 of 9 Page ID #:11189



1    II.   ARGUMENT
2          A.     The Government Cannot Overcome the Presumption Against In
3                 Camera Filings
4          In camera review is generally disfavored, K.C.R. v. Cty. of Los Angeles, No. CV
5    13-3806 PSG (SSX), 2014 WL 12725470, at *9 (C.D. Cal. Aug. 6, 2014), and the party
6    seeking in camera review must make a specific showing as to why in camera review is
7    necessary. Id. The government here made no such attempt.
8          In camera filings by the government in criminal cases are particularly
9    problematic because they deny the defendant the opportunity to advocate for himself or
10   herself in our inherently adversarial system. As the Ninth Circuit has observed:
11                The right of a criminal defendant to an adversary proceeding is
12                fundamental to our system of justice. Our system is grounded
13                on the notion that truth will most likely be served if the
                  decisionmaker—judge or jury—has the benefit of forceful
14
                  argument by both sides. Inquisitorial proceedings, where the
15                judge takes an active role in ferreting out the truth, may be the
16                rule elsewhere in the world, but they are decidedly alien to our
                  way of thinking . . . . [S]ituations where the court acts with the
17
                  benefit of only one side's presentation are uneasy compromises
18                with some overriding necessity, such as the need to act quickly
19                or to keep sensitive information from the opposing party.
20                Absent such compelling justification, ex parte proceedings are
                  anathema in our system of justice and, in the context of a
21                criminal trial, may amount to a denial of due process.
22   United States v. Thompson, 827 F.2d 1254, 1258-59 (9th Cir. 1987) (internal citations
23   omitted); see also United States v. Microsoft Corp., 56 F.3d 1448, 1464 (D.C. Cir.
24   1995) (“Ex parte communications generally are disfavored because they conflict with a
25   fundamental precept of our system of justice: a fair hearing requires a reasonable
26   opportunity to know the claims of the opposing party and to meet them.”); In re Taylor,
27   567 F.2d 1183, 1188 (2d Cir. 1977) (“Whenever the legal rights of individuals are to be
28   adjudicated, the presumption is against the use of secret proceedings”); Joint Anti-
                                                 2
       JOINT OPP. TO GOVERNMENT MOTION FOR ORDER TO FILE IN CAMERA
 Case 2:20-cr-00579-SVW Document 690 Filed 07/13/21 Page 4 of 9 Page ID #:11190



1    Fascist Refugee Comm’n v. McGrath, 341 U.S. 123, 171 (1951) (Frankfurter, J.,
2    concurring) (“Secrecy is not congenial to truth-seeking.”). By filing key documents in
3    camera for an issue on which the government bears the burden of proof, a defendant is
4    both denied access to the evidence offered against him or her, and cannot use that
5    evidence to test the veracity of the government’s statements. Neither result comports
6    with due process.
7          B.     No Fair Hearing Can Be Conducted Without Access to the In Camera
8                 Materials
9          Even the bare-bones descriptions provided in the Fenton Declaration indicate that
10   the materials filed in camera should be provided to the defense. For example, Exhibits
11   1 and 1.a to the Fenton Declaration (which the defense has not seen) purport to be an
12   email “attaching the leads [Fenton] was asked to investigate” and an email containing
13   “additional information about the original subjects as well as information about
14   additional subjects.” See Fenton Decl. at ¶ 2 & n.2. The ultimate object of the Kastigar
15   hearing is to determine whether tainted information was improperly used for non-
16   evidentiary purposes, such as which leads and lines of investigation to pursue.
17   Understanding the government’s theory of the case before it reviewed the tainted
18   evidence is critical if the defendants are to cross-examine the government’s witnesses
19   on how its investigation tactics and theory of the case changed after it reviewed the
20   tainted evidence. Similarly, Exhibit 2 purports to contain a “log showing every request
21   for information served in connection with the investigation.” See Fenton Decl. n.3.
22   Without this information, the defense has no way to determine which requests were
23   made before the tainted evidence was received and spread through the prosecution
24   team, and which of these tainted requests led to evidence that was used at trial or was
25   used for impermissible non-evidentiary purposes.
26         The prosecution memorandum and grand jury transcripts (Exhibits 15, 16.a, 16.b,
27   and 32) go to the very heart of the Kastigar issue and cannot be litigated unless they are
28   shared with the defense. Prosecutors and case agents will be cross-examined at the
                                                3
       JOINT OPP. TO GOVERNMENT MOTION FOR ORDER TO FILE IN CAMERA
 Case 2:20-cr-00579-SVW Document 690 Filed 07/13/21 Page 5 of 9 Page ID #:11191



1    upcoming hearing, and these same case agents and prosecutors either (1) testified
2    before the grand jury or (2) made decisions about what evidence to present to the grand
3    jury, as reflected in the questions asked and statements made during those proceedings.
4    Using prior testimony and statements to challenge a witness is the bedrock of cross-
5    examination. See Chambers v. Mississippi, 410 U.S. 284, 295, 93 (1973) (right to
6    challenge a witness through cross-examination is “implicit in the constitutional right of
7    confrontation, and helps assure the accuracy of the truth-determining process”). This
8    information is even more critical given that a government witness has already given
9    sworn testimony indicating that tainted evidence formed the basis on their entire theory
10   of the case: that Iuliia Zhadko was an avatar or alias on Richard Ayvazyan, and that
11   Viktoria Kauichko was an avatar or alias of Mary Terabelian. See Oct. 22, 2020 Hr’g
12   Tr. at 23-24 (Dkt. 310-6) (Agent Palmerton: “And then, once the CBP stopped for the
13   secondary inspection, we learned that there was a photograph of Iuliia Zhadko on the
14   digital device and we made the connection that Iuliia Zhadko was, in fact, an alias of
15   Richard Ayvazyan.”); see also Compl. Palmerton Aff. ¶ 41 (Dkt. 1) (“CBP also
16   conducted a manual search of Terabelian’s cellphone for digital contraband and
17   discovered text messages in which Terabelian appeared to be using the identity of
18   ‘Viktoria Kauichko’ to communicate with others.”). Given that the government already
19   has a history of using tainted evidence in sworn testimony and other statements, no fair
20   hearing can proceed if the government is allowed to make conclusory statements about
21   the content of its prosecution memoranda and grand jury transcripts without offering
22   the defense any opportunity to probe the veracity of those statements at all.2
23          The “discovery quality check” charts (Exhibits 33.a and 33.b) should also be
24   provided to the defense. According to the Fenton Declaration, these charts were
25   created in part so that tainted evidence “could be utilized at trial . . . in the event it was
26   not suppressed.” See Fenton Decl. ¶ 57. Based on this description, the document
27
     2
       For these reasons, the Court should also reconsider that part of its order allowing the government to
28   file grand jury transcripts under seal and in camera. See Dkt. 605.
                                      4
         JOINT OPP. TO GOVERNMENT MOTION FOR ORDER TO FILE IN CAMERA
 Case 2:20-cr-00579-SVW Document 690 Filed 07/13/21 Page 6 of 9 Page ID #:11192



1    appears to contain the government’s assessment of how the tainted evidence supported
2    its theories and arguments advanced at trial. Even if the tainted evidence was not
3    introduced at trial, the government’s own assessment of how the tainted evidence could
4    be used at trial is relevant to non-evidentiary uses. Under Kastigar, the government’s
5    decision to follow certain leads and make certain charging decisions based on tainted
6    evidence, only to later go back and find untainted evidence to support those theories at
7    trial, is still impermissible. See United States v. Dudden, 65 F.3d 1461, 1467 (9th Cir.
8    1995) (“The government may not use the statements to uncover other incriminating
9    evidence, focus the investigation, decide to initiate prosecution, interpret other
10   evidence, or otherwise plan trial strategy.”) (emphasis added). The defense is thus
11   entitled to cross-examine government witnesses on the contents of this document.
12         Finally, Exhibit 34 is purportedly a “trial exhibit log” where the government lists
13   whether trial evidence was obtained before or after the Miami airport stop. See Fenton
14   Decl. ¶ 60. The government concludes based on this exhibit that its trial exhibits can be
15   traced to requests that were grounded in information not contained on the phones seized
16   in Miami. But understanding what source the prosecutors claim their trial evidence
17   came from—as well as whether any of those sources were involved in tainted non-
18   evidentiary uses— is necessary to cross-examine those same prosecutors at the
19   upcoming hearing. The truth-seeking function of the Kastigar hearing outweighs any
20   work product or other protection that the government claims may apply here.
21         At bottom, the defense is being asked to cross-examine the government’s
22   witnesses at the July 26 hearing without the information and documents most relevant
23   to that cross-examination. This eviscerates the truth-seeking power of cross-
24   examination and is grossly unfair to the defendants. The Court should not allow it.
25         C.     The Government’s Games Further Demonstrate the Need for
26                Discovery Ahead of the Kastigar Hearing
27         The government’s attempt to meet its burden by hiding the ball from the defense
28   further supports the need for discovery from the government prior to the July 26
                                                 5
       JOINT OPP. TO GOVERNMENT MOTION FOR ORDER TO FILE IN CAMERA
 Case 2:20-cr-00579-SVW Document 690 Filed 07/13/21 Page 7 of 9 Page ID #:11193



1    hearing. As set forth in Richard Ayvazyan And Marietta Terabelian’s Joint Application
2    to Compel Government Disclosure of Discovery Related to Kastigar Hearing (Dkt.
3    670), the requested discovery is necessary to conduct a complete Kastigar hearing.
4    Without such discovery, the defense has no way to probe, and the Court no way to
5    determine, the veracity of the government’s claims regarding its use or lack of use of
6    information derived from Defendants’ compelled statements. Unless this discovery is
7    produced in time for effective use at the impending hearing, that hearing will lack
8    meaningful adversarial testing by the defense. Accordingly, the defendants’ application
9    for discovery should be granted.
10   III.   CONCLUSION
11          The government’s motion to file exhibits in camera should be denied, and the
12   Court should require the government to provide copies of these materials to the defense.
13
14          Dated: July 13, 2021            Respectfully submitted,

15                                          /s/ Ashwin J. Ram
16                                          Ashwin J. Ram (SBN 227513)
                                            aram@steptoe.com
17                                          Michael A. Keough (SBN 327037)
18                                          mkeough@steptoe.com
                                            Meghan L. Newcomer (pro hac vice)
19                                          mnewcomer@steptoe.com
20                                          Nicholas P. Silverman (pro hac vice)
                                            nsilverman@steptoe.com
21                                          STEPTOE & JOHNSON LLP
22                                          633 West Fifth Street, Suite 1900
                                            Los Angeles, CA 90071
23                                          Telephone: (213) 439-9400
24                                          Facsimile: (213) 439-9599

25                                          Counsel for Defendant Richard Ayvazyan

26                              /s/ John L. Littrell
27                              John L. Littrell (SBN 221601)
                                jlittrell@bklwlaw.com
28                              Ryan V. Fraser (SBN 272196)
                                       6
       JOINT OPP. TO GOVERNMENT MOTION FOR ORDER TO FILE IN CAMERA
 Case 2:20-cr-00579-SVW Document 690 Filed 07/13/21 Page 8 of 9 Page ID #:11194



1                                     rfraser@bklwlaw.com
2                                     BIENERT KATZMAN LITTRELL
                                      WILLIAMS, LLP
3                                     601 W. 5th Street, Suite 720
4                                     Los Angeles, CA 90071
                                      Telephone: (213) 528-3400
5                                     Facsimile: (949) 369-3701
6                                     Counsel for Defendant Marietta Terabelian
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  7
     JOINT OPP. TO GOVERNMENT MOTION FOR ORDER TO FILE IN CAMERA
 Case 2:20-cr-00579-SVW Document 690 Filed 07/13/21 Page 9 of 9 Page ID #:11195



1                                SIGNATURE ATTESTATION
2          Pursuant to Local Rule 5-4.3.4(a)(i), the filer attests that all signatories listed, and
3    on whose behalf the filing is submitted, concur in the filing’s content and have
4    authorized the filing.
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    8
       JOINT OPP. TO GOVERNMENT MOTION FOR ORDER TO FILE IN CAMERA
